DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 18 have been amended. Claim 17 has been canceled. Claim 19 has been withdrawn. Claims 1-16 and 18 are remain pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US. Pub. No. 2019/0102459 A1, hereinafter Patterson) in view of Chow et al. (US. Pub. No. 2017/0139975 A1, hereinafter Chow).

Regarding claim 1.

           Regarding claim 1.

           Patterson teaches a system for processing digital data signals, comprising at least one hardware processor adapted for identifying an offending social interaction by (Patterson teaches in Para. [0021] social media monitoring system includes one or more processors and a system of identifying offenders in a social media account): 
        receiving a plurality of signals from a plurality of hardware processors comprising the at least one hardware processor and at least one other hardware processor, the plurality of signals comprising at least one signal exchanged between at least one pair from the plurality of hardware processors respective of at least one platform and at least one other signal exchanged between at least one other pair from the plurality of hardware processors respective of at least one other platform serving at least one purpose other than messaging (Patterson teaches in Fig. 1, Para. [0021] and Para. [0048] social media monitoring system 110 which includes one or more processors (i.e., a plurality of hardware processors) provided to serve at least exchange a communication interactions. For example, the social media monitoring system 110 considers the frequency of communications exchanged between the accounts to determine the relevance score. The communications include, posts, comments, mentions, acknowledges such as “likes” or “reposts,” (i.e., receiving a plurality of signals from one or more processors in a social media monitoring system 110) and other types of interactions between the accounts. Note that posts, comments, mentions, acknowledges such as “likes” or “reposts interactions are different than exchange of messages), where each of the plurality of signals is generated according to an action of a person and is associated with at least some of a plurality of entities, each entity having a plurality of basic entity confidence values of a plurality of basic entity attributes (note that individuals accounts are equivalent to a plurality of entities. Patterson teaches in Fig. 1, Para. [0047] confidence scores (i.e., confidence values) represent a degree to which a social media account belongs to an identified third party. Social media monitoring system 110 determines a confidence score in a manner similar to determining a confidence score for an offender or inmate and the social media monitoring system 110 includes analyzing the accounts (i.e., plurality of entities)), and a plurality of combination entity confidence values of a plurality of combination entity attributes (Patterson teaches in Para. [0017], Para. [0032] and Para. [0047]); and
         for at least one entity of the plurality of entities: computing for the plurality of signals a plurality of signal attribute values using analysis of one or more signals generated by a respective one of the plurality of hardware processors responsive to usage of a respective user device comprising the respective hardware processor for one or more of the at least one purpose other than messaging (Patterson teaches in Para. [0040]-[0043] and Para. [0047]); 
         updating at least one basic entity confidence value thereof according to the plurality of signal attribute values computed for the plurality of signals (Patterson teaches in Para. [0052]); 
       determining at least one offending social interaction subject to the at least one combination entity confidence value exceeding a threshold confidence value (Patterson teaches in Para. [0052] set (i.e., determine) the threshold value and in Para. [0056] social media monitoring system 110 monitors social media accounts having a confidence and/or relevance score greater than the confidence and/or relevance score thresholds); and 3 
       performing at least one management task subject to determining the at least one offending social interaction (Patterson teaches in Para. [0031] the frequency of interaction between the third party account and an offender account. Based on the confidence score and/or relevance score, social media monitoring system 110 may generate a graphical user interface with links to access the retrieved social media accounts and further Para. [0022] social media monitoring system 110 retrieves information from criminal history database 140 and offender communication devices 120 to identify relevant social media accounts. In an embodiment, social media monitoring system 110 communicates with criminal history database 140, social media databases 150, and/or offender communication devices 120 via network 130 and/or a network protocol to send and receive data over network 130), wherein performing the at least one management task comprises at least one of: 
       instructing at least one other hardware processor, connected to the at least one hardware processor, to decline sending one or more other additional signals associated with the at least one entity; 
       instructing at least one additional other hardware processor, connected to the at least one hardware processor, to generate an alarm perceivable by a person monitoring an output of the at least one additional other hardware processor (Patterson teaches in Para. [0058] social media monitoring system 110 will log and flag the post and generate an alert (i.e., alarm) to law enforcement agents to investigate); 
       sending a message to the at least one other hardware processor; 
       storing an indication of the at least one offending social interaction on at least one non-volatile digital storage connected to the at least one hardware processor (Patterson teaches in Para. [0068]); and 
       displaying another message on one or more display devices connected to the at least one hardware processor (Patterson teaches in Para. [0063] and Para. [0065]. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has addressed “at least one of network state information”; “policy information”; and configuration requirement information). 
Further, Patterson teaches updating at least one combination entity confidence value thereof, using the plurality of basic entity confidence values and the plurality of combination entity confidence values thereof (Patterson, Para. [0027]). 
                But, Patterson does not explicitly teach that the updating at least one combination entity confidence value thereof is according to a relationship tree describing a semantic relationship between the plurality of basic entity attributes and the plurality of combination entity attributes.
       However, Chow teaches the system of updating at least one combination entity confidence value thereof according to a relationship tree describing a semantic relationship between the plurality of basic entity attributes and the plurality of combination entity attributes (Chow teaches in Para. [0013]-[0014] ontology semantic relationship and General formal ontology(GFO) trees of the attributes is disclosed).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chow by including a system of using ontology semantic relationship and trees ([0013]-[0014]) in to the teachings of Patterson by including a confidence score in a social media system while interacting to generate alert (i.e., alarm) to notify the law enforcement agency ([0058] and [0068]). One would have been motivated to do so in order to the ontology relationship mapper chooses the candidate mapping with the predictive value that yields the most accurate match for that entity in an efficient manner. 
Regarding claim 2. 
        Patterson in view of Chow teaches wherein the at least one combination entity confidence value is updated according to the relationship tree at an identified time (Patterson teaches in Para. [0052] a retrieved social media account does not meet the confidence score and/or relevance score threshold, social media monitoring system 110 will not store an association or monitor the social media account for update and further Chow teaches in Para. [0013]-[0014] about the relationship tree); and
      wherein at least some of the respective plurality of basic entity confidence values and the respective plurality of combination entity confidence values contributing to updating the at least one combination entity confidence value according to the relationship tree are each updated to exceed a threshold confidence value at one or more times in an identified time interval preceding the identified time (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chow by including a system of using ontology semantic relationship and trees ([0013]-[0014]) in to the teachings of Patterson by including a confidence score in a social media system while interacting to generate alert (i.e., alarm) to notify the law enforcement agency ([0058] and [0068]). One would have been motivated to do so in order to the ontology relationship mapper chooses the candidate mapping with the predictive value that yields the most accurate match and so that the system can create general formal ontology trees accordingly. 

Regarding claim 18.
 Claim 18 incorporates substantively all the limitations of claim 1 in method form and are rejected under the same rationale.

Claims 3-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Chow further in view of Miron et al. (US. Pub. No. 2020/0233974 A1, hereinafter Miron).
Regarding claim 3. Patterson in view of Chow teaches the system of claim 1.
        Patterson teaches wherein the at least one combination entity confidence value exceeding the threshold confidence value (Patterson teaches in Para. [0052] set (i.e., determine) the threshold value and in Para. [0056] social media monitoring system 110 monitors social media accounts having a confidence and/or relevance score greater than the confidence and/or relevance score thresholds) and further Patterson in view of Chow teaches and wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination hunter confidence value subject to the location confidence value and the real life meeting confidence value each exceeding the threshold confidence value (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree). But, Patterson in view of Chow does not explicitly teach a combination hunter confidence value indicative of a likelihood of a social interaction associated with the at least one entity comprises a sender person actively seeking a target person; wherein the plurality of basic entity confidence values comprises: at least one location confidence value selected from: 4a home location confidence value, indicative of a degree of confidence of identifying, in at least one signal comprising text, a geographical location of a residence; a school location confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a geographical location of a school attended by the target person; and a general location confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a geographical location for a meeting; and a real life meeting confidence value, indicative of a likelihood of identifying, in the at least one signal comprising text, a request for a meeting in real life.
         However, Miron teaches a combination hunter confidence value indicative of a likelihood of a social interaction associated with the at least one entity comprises a sender person actively seeking a target person (Miron teaches in Para. [0053] a method of a messaging contents, images and video conversation in order to indicate the likelihood of the image nudity of a person or body (i.e., hunter) part of a person and further teaches in Para. [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person”). Note that person or body equivalent to “hunter” per applicant’s disclosure Page. 15, line 14); 
        wherein the plurality of basic entity confidence values comprises: at least one location confidence value selected from: 4a home location confidence value (Miron teaches in Para. [0075] that the a set of scores or threshold aggregation strategies adjusted based on personal choice, cultural criteria and geographic location of devices or users. Note that the above disclosed entities adjustment based on geographic location equivalent to “a plurality of basic entity confidence values of attributes” per applicants disclosure Page. 5, lines 5-14), indicative of a degree of confidence of identifying, in at least one signal comprising text (Miron teaches in Para. [0036], “conversation indicator 20 illustrated in FIG. 5…, message indicators may in turn include an identifier of a sender and/or of a receiver, a text content of each message…”), a geographical location of a residence (Miron teaches in Para. [0075], “thresholds and/or score aggregation strategies may be adjusted according to personal choice, cultural criteria and/or according to a geographical location of devices 10 and/or 14”); 
     a school location confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a geographical location of a school attended by the target person (Miron teaches in Para. [0056] an official identification document indicates an image of a user’s home and school and further teaches in Para. [0075], “thresholds and/or score aggregation strategies may be adjusted according to personal choice, cultural criteria and/or according to a geographical location of devices 10 and/or 14”); and 
       a general location confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a geographical location for a meeting (Miron teaches in ¶ [0075], “thresholds and/or score aggregation strategies may be adjusted according to personal choice, cultural criteria and/or according to a geographical location of devices 10 and/or 14” and also teaches in Para. [0049] that whether the message is including a request for a meeting and further teaches in Para. [0036] that each message includes a text message); and a real life meeting confidence value, indicative of a likelihood of identifying, in the at least one signal comprising text, a request for a meeting in real life (Miron teaches in [0049], “the sexual content assessor may be specifically trained to output a score indicating whether each conversation and/or message contains sexual language and a message is asking for a meeting “real life meeting”, for a personal address, etc. and the output a vector of scores, each score corresponding to a distinct category/scenario and indicating a likelihood that the analyzed conversation falls within the respective category/scenario”).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a system of identifying the location of the users and identifying the message contains sexual language ([0049] and [0075]) into the teachings of Patterson in view of Chow invention. One would have been motivated to do so in order to selectively identify reporting device according to an identity of a monitored device and/or according to an identity of a user of device. All message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 4.
          Patterson in view of Chow further teaches wherein the combination hunter confidence value is updated according to the relationship tree at an identified time (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree). Patterson in view of Miron also teaches wherein the location confidence value and the real life meeting confidence value are each updated to exceed the threshold confidence value at one or more times in an identified time interval preceding the identified time (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified Miron also teaches in [0049], “the sexual content assessor may be specifically trained to output a score indicating whether each conversation and/or message contains sexual language and a message is asking for a meeting “real life meeting”, for a personal address, etc.).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a system of identifying the message contains sexual language ([0049]) into the teachings of Patterson in a social media monitoring system and further into the teachings of Chow invention. One would have been motivated to do so in order to selectively identify reporting device according to an identity of a monitored device and/or according to an identity of a user of device so that the parental notification indicates that the minor has disclosed confidential information. The transmission is done after analyzing the image transmitted while included in electronic conversation between minor and another party in an efficient manner.
Regarding claim 5.  
           Miron further teaches wherein the plurality of basic entity confidence values further comprises: a location-coordinates confidence value indicative of a likelihood of identifying, in the at least one signal comprising text, one or more coordinates in an identified coordinate system (Miron teaches in ¶ [0075], “automatically detecting a geolocation of reporting device 14 and/or monitored device 10 and looking up a database of location-specific settings. Such settings may then be automatically translated into specific threshold values and/or other score aggregation parameters” further teaches in ¶ [0061] that the score is an indicative of the likelihood of threat or scenario e.g., bullying, depression, sexual exposure, grooming, loss of confidential data, etc.); and Patterson in view of Chow further in view of Miron teaches wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination hunter confidence value 5further subject to the location-coordinates confidence value exceeding the threshold confidence value (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree and further Miron teaches in Para. [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a system of receiving a conversational data ([0042]) into the teachings of Patterson in a social media monitoring system and further into the teachings of Chow invention. One would have been motivated to do so in order to the graphical user interface is generated for displaying the first social media account with a first account preview displaying information from the first social media account and the second social media account, and hence ensures identifying the potential security threats, and reduces the occurrence of possible crimes without needing to dedicate personnel to constantly monitor offender.
Regarding claim 6. 
       Miron further teaches wherein the location-coordinates confidence value is updated to exceed the threshold confidence value at another time in the identified time interval preceding the identified time (Miron teaches in ¶ [0075], “automatically detecting a geolocation of reporting device 14 and/or monitored and further teaches in ¶ [0039], a conversation may be defined based on a pre-determined time interval when the amount of time exceeds a pre-determined threshold).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a system of detecting the geolocation and defining the conversation based on a pre-determined time interval ([0075] and [0039]) into the teachings of Patterson in view of Chow invention. One would have been motivated to do so in order to the message aggregator consider the respective conversation closed/expired and remove it from the set of live conversations and formulate conversation indicator of the respective conversation and transmit the respective data away for further analysis and thus helps to save investigation time. 

Regarding claim 15. Patterson in view of Chow teaches the system of claim 1.
        Patterson in view of Chow does not explicitly teach wherein updating the at least one combination entity confidence value comprises executing at least one combination classifier trained to compute at least one combination classification in response to a plurality of basic entity confidence values and another plurality of combination entity confidence values.
        However, Miron teaches wherein updating the at least one combination entity confidence value comprises executing at least one combination classifier trained to compute at least one combination classification in response to a plurality of basic entity confidence values and another plurality of combination entity confidence values (Miron teaches in Para. [0049], “sexual content assessor equivalent to “classifier” may be similar to the one described for the aggressiveness assessor…, specifically trained to output a score indicating whether each conversation and/or message contains sexual language…, and wherein having independent assessors for each aspect of a conversation may produce a more nuanced and possibly more accurate classification of the respective conversation”).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a system of classifying a sexual conversation ([0049]) into the teachings of Patterson in view of Chow invention. One would have been motivated to do so in order to each aspect of a conversation may produce a more nuanced and possibly more accurate classification of the respective conversation and the sexual content assessor may output a vector of scores, each score corresponding to a distinct category/scenario and indicating a likelihood that the analyzed conversation falls within the respective category/scenario in an efficient manner. 
Regarding claim 16. Patterson in view of Chow teaches the system of claim 1.
       Patterson in view of Chow does not explicitly teach wherein the plurality of signal attribute values are computed by executing at least one signal classifier, trained to compute at least one signal classification in response to at least one input signal.
      However, Miron teaches wherein the plurality of signal attribute values are computed by executing at least one signal classifier, trained to compute at least one signal classification in response to at least one input signal (Miron teaches in Para. [0049], “the sexual content assessor may be specifically trained to output a score indicating whether each conversation and/or message contains sexual language…, possibly more accurate classification of the respective conversation”).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a system of classifying a sexual conversation ([0049]) into the teachings of Patterson in view of Chow invention. One would have been motivated to do so in order to each aspect of a conversation may produce a more nuanced and possibly more accurate classification of the respective conversation is maintained in appropriate manner. 


Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Chow further in view of Miron further in view of Hildreth et al. (US. Pub. No. 2010/0174813 A1, hereinafter Hildreth).

Regarding claim 7. Patterson in view of Chow teaches the system of claim 1. 
       Patterson in view of Chow teaches wherein the at least one combination entity confidence value exceeding the threshold confidence value indicative of a likelihood of another social interaction associated with the at least one entity (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree and further Patterson in view of Chow further in view of Miron teaches wherein updating the at least one combination entity confidence value according to the relationship tree value subject to the at least one sexual-content confidence value, the at least one sexual-content-request confidence value, the combination sender-age confidence value, and the combination target-age confidence value each exceeding the threshold confidence value (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree and further Miron teaches in Para. [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period). Miron also teaches at least one other entity of the plurality of entities having a sexual nature and comprising an adult person and a child person (Miron teaches in ¶ [0075], “automatically detecting a geolocation of reporting device 14 and/or monitored device 10 and looking up a database of location-specific settings. Such settings may then be automatically translated into specific threshold values and/or other score aggregation parameters” further teaches in ¶ [0061] that the score is an indicative of the likelihood of threat or scenario e.g., bullying, depression, sexual exposure, grooming, loss of confidential data, etc.); wherein the plurality of basic entity confidence values comprises: at least one sexual-content confidence value selected (Miron teaches in Para. [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat…, exemplary conversation aspects include aggressiveness, friendliness, and sexual content, among others”) from: a sexting confidence value, indicative of a degree of confidence of identifying, in at least one signal comprising text, text having a sexual nature (Miron teaches in ¶ [0073] “user Message aggressiveness Friendliness Sexting A maybe you can blow me 1 0 1 A you sexy mofo 1 0 1 B I'm getting horny already 0 0 1 B can you come over? 0 1 0” and further teaches in ¶ [0036] that each message includes a text message); a sexual-solicitation confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, text having a sexual solicitation nature (Miron teaches in Para. [0035], “sexual grooming typically involve complex social dynamics…, and an aggregator aggregates a message into a conversation consisting of multiple messages” and further teaches in Para. [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat (bullying, sexual harassment, grooming, etc…, conversation aspects include aggressiveness, friendliness, and sexual content, among others”); and 
        a private-parts confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, text describing at least one body part in a set of private body parts (Miron teaches in Para. [0054], different body parts such as “head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back, middle back, shoulder blade, neck, nape, upper arm, lower arm, hand, thigh, upper leg, lower leg, knee, and foot, among others”. Note that body parts are equivalent to “private-parts” per applicant’s disclosure Page 26, lines 21-33 and Page 27, lines 1-23); 
       at least one sexual-content-request confidence value selected from: a camera-request confidence value, indicative of a degree of confidence of identifying, in at least one signal comprising text, a request to activate a digital camera (Miron teaches in Para. [0053] a method of a messaging contents, images and video conversation in order to indicate the likelihood of the image nudity of a person or body part of a person and further teaches in Para. [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person”. Note that image of nudity can only be seen on any device as a camera after requested); and
      an image-request confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a request to send one or more digital images (Miron teaches about element 60a-c of Fig. 13 shows the body parts of images see Para. [0054], “a part of a human body, such as a head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back…,” and further teaches in Para. [0055] that “the respective nudity assessor may receive the analyzed image as input and may be configured to output a set of scores and/or labels”); 
        wherein the plurality of combination entity confidence values comprises: a combination sender-age confidence value, indicative of a likelihood that an indicated age of a person being a basic entity attribute of one of the at least one entity and at least one other entity is greater than or equal to a sender age minimum value (Miron teaches in Para. [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age”); and 
      a combination target-age confidence value, indicative of a likelihood that another indicated age of another person being a basic entity attribute of another one of the at least one entity and at least one other entity is less than or equal to a target age maximum value (Miron teaches in Para. [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the age indicator and which can identify the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested). But, Patterson in view of Chow further in view of Miron does not explicitly teach wherein confidence value comprises updating the combination pedophile confidence value subject to the at least one sexual-content confidence value, the at least one sexual- content-request confidence value, the combination sender-age confidence value, and the combination target-age confidence value each exceeding the threshold confidence value.
        However, Hildreth teaches wherein the at least one combination entity confidence value exceeding the threshold confidence value a combination pedophile confidence value indicative of a likelihood of another social interaction associated with the at least one entity and at least one other entity of the plurality of entities having a sexual nature and comprising an adult person and a child person (Hildreth, ¶ [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…,pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references”), wherein the relationship tree comprises updating the combination pedophile confidence value subject to the at least one sexual-content confidence value, the at least one sexual- content-request confidence value, the combination sender-age confidence value, and the combination target-age confidence value each exceeding the threshold confidence value (Hildreth teaches in Para. [0146] about a combined level of likelihood to calculate the probability of different analysis and also teaches in Para.[0147] that the probability of the data being from the pedophile given a certain set of transitions and further teaches in ¶ [0148] about the grooming relationship for example, the relationship score aggregator input metrics ratio of number of sexual terms between two parties).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hildreth by monitoring the pedophile grooming relationship ([0146] and [0147]) into Patterson in view of Chow further in view of Miron invention. One would have been motivated to do in order to easily identify inappropriate relationships between two parties, e.g. pedophile grooming relationships, gambling relationships, industrial espionage relationships and financial fraud relationships, and if necessary, notifies a third party of the relationship to allow action to be taken.
Regarding claim 8. 
         Patterson in view of Chow further in view of Hildreth further teaches wherein the combination pedophile confidence value is updated according to the relationship tree at yet another identified time (Patterson teaches in Para. [0047], Chow teaches in Para. [0013]-[0014] about the relationship tree and further Hildreth teaches in Para.[0147] that the probability of the data being from the pedophile given a certain set of transitions); and 
       wherein the sexting confidence value, the sexual-solicitation confidence value, the private-parts confidence value, the camera-request confidence value, and the image-request confidence value are each updated to exceed the threshold confidence value at yet one or more other times in yet another identified time interval preceding the yet other identified time (Miron teaches in Para. [0054], different body parts such as “head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back, middle back, shoulder blade, neck, nape, upper arm, lower arm, hand, thigh, upper leg, lower leg, knee, and foot, among others”. Note that body parts are equivalent to “private-parts” per applicant’s disclosure Page 26, lines 21-33 and Page 27, lines 1-23) and further, Hildreth teaches in Para. [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…,pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hildreth by monitoring the pedophile grooming relationship ([0146] and [0147]) into Patterson in view of Chow further in view of Miron invention. One would have been motivated to do in order to easily identify inappropriate relationships between two parties and to establish the nature of relationship between the two parties in an efficient manner.

Regarding claim 9. Patterson in view of Chow further in view of Miron and further in view of Hildreth teaches the system of claim 7. 
       Miron further teaches wherein the plurality of basic entity confidence values further comprises at least one of: a sexual-activity confidence value indicative of a likelihood of identifying sexual activity in at least one other signal comprising at least one digital image; and a nudity confidence value indicative of a likelihood of identifying nudity in the at least one other signal comprising the at least one digital image (Miron teaches about element 60a-c of Fig. 13 shows the body parts of images and ¶ [0054], “a part of a human body, such as a head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back…,” and further teaches in ¶ [0055] that “the respective nudity assessor may receive the analyzed image as input and may be configured to output a set of scores and/or labels”. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed at least a digital image of body parts and nudity); and also, Patterson in view of Chow further in view of Miron and further in view of Hildreth teaches  wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination pedophile confidence value further subject to at least one of the sexual-activity confidence value and the nudity confidence value exceeding the threshold confidence value (Patterson teaches in Para. [0047], Chow teaches in Para. [0013]-[0014] about the relationship tree and Miron also teaches about element 60a-c of Fig. 13 shows the body parts of images and ¶ [0054], and further Hildreth teaches in Para.[0147] that the probability of the data being from the pedophile given a certain set of transitions).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hildreth by monitoring the pedophile grooming relationship ([0147]) into Patterson in view of Chow further in view of Miron invention. One would have been motivated to do in order to the pedophile conversations and data from teen chat conversations can be monitored efficiently.
Regarding claim 10. Patterson in view of Chow further in view of Miron and further in view of Hildreth teaches the system of claim 7. 
      Miron further teaches wherein the plurality of basic entity confidence values further comprises: an explicit-sender-age confidence value indicative of a likelihood that an indicated age of a person identified in the at least one signal comprising text is greater than or equal to the sender age minimum value (Miron teaches in Para. [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age”); and 
      an explicit-target-age confidence value indicative of a likelihood that another indicated age of another person identified in the at least one signal comprising text is less than or equal to the target age maximum value (Miron teaches in Para. [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the age indicator and which can identify the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested); and 
      wherein updating the at least one combination entity confidence value according to the relationship tree comprises at least one of: updating the combination sender-age confidence value subject to the explicit-sender-age confidence exceeding a sender-age confidence threshold; and updating the combination target-age confidence value subject to the explicit-target-age confidence exceeding a target-age confidence threshold (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed at least a “updating the combination target-age confidence…, a target-age confidence threshold).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including the system of detecting online threats sexual harassment ([0114]) into Patterson in view of Chow further in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.

Regarding claim 11. 
         Miron further teaches wherein the plurality of basic entity confidence values (Miron teaches in Para. [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat…, exemplary conversation aspects include aggressiveness, friendliness, and sexual content, among others”), further comprises: an age readability confidence value indicative of a degree of confidence of identifying, in the at least one signal comprising text, an age according to a readability classification of the text (Miron teaches in Para. [0029], that at least a text message between two human users of the respective devices provided based on written in a natural language for example, English, Chinese etc. these process functionally similar to a readability classification of the text message); and
           an under-age-query confidence value indicative of a degree of confidence of identifying, in the at least one signal comprising text, a query for determining a person's age (Miron teaches in Para. [0025] that “minor is a person under the age of full legal responsibility. A computer program is a sequence of processor instructions carrying out a task”. Note that the computer program performs a query).
          Patterson in view of Chow further teaches wherein updating the at least one combination entity confidence value according to the relationship tree (Patterson teaches in Para. [0047] and further 
Chow teaches in Para. [0013]-[0014] about the relationship tree), Miron further teaches the relationship tree comprises at least one of: updating the combination sender-age confidence value subject to the age readability confidence value exceeding the threshold confidence value; and updating the combination target-age confidence value subject to the under-age-query confidence value exceeding the threshold confidence value (Miron teaches about element 60a-c of Fig. 13 shows the body parts of images and Para.[0054] “a part of a human body, such as a head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back…,” and further teaches in Para. [0055] that “the respective nudity assessor may receive the analyzed image as input and may be configured to output a set of scores and/or labels”. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed at least a digital image of body parts and nudity). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a body parts of images ([0054]) into the teachings of Patterson in view of Chow in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 12. Patterson in view of Chow further in view of Miron and further in view of Hildreth teaches the system of 10. 
            wherein the plurality of basic entity confidence values (Miron teaches in Para. [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat…, exemplary conversation aspects include aggressiveness, friendliness, and sexual content, among others”), further comprises at least one visual-age confidence value indicative of a likelihood of identifying an age of at least one person identified in at least one other signal comprising at least one digital image (Miron, ¶ [0053], “the nudity score indicates the likelihood and the nudity assessor is further configured to return an indicator of whether each visible body part is naked or covered”); and 
       wherein updating the at least one combination entity confidence value according to the relationship tree (Patterson teaches in Para. [0047] and further Chow teaches in Para. [0013]-[0014] about the relationship tree), Miron further teaches the relationship tree comprises at least one of: updating the combination sender-age confidence value subject to the at least one visual-age confidence value exceeding a sender-age confidence threshold; and updating the combination target-age confidence value subject to the at least one visual-age confidence value exceeding a target-age confidence threshold (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed at least a “updating the combination target-age confidence…, a target-age confidence threshold).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Miron by including a body parts of images ([0054]) into the teachings of Patterson in view of Chow in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 13. Patterson in view of Chow teaches the system of  claim 1.
        Patterson in view of Chow further teaches wherein updating the at least one combination entity confidence value according to the relationship tree (Patterson teaches in Para. [0047] and further Chow teaches in Para. [0013]-[0014] about the relationship tree), and wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination predator confidence value subject to the combination hunter confidence value (Patterson teaches in Para. [0047] social media monitoring system 110 utilizes these scores to organize the presentation and monitoring of third party social media accounts. Confidence scores represent a degree to which a social media account belongs to an identified third party and further teaches in Para. [0049] social media monitoring system 110 also detects location information as well as time information to determine (one or more time interval identified) the relevance score and Chow further teaches in Para. [0013]-[0014] about the relationship tree). But, Patterson in view of Chow does not explicitly teach the relationship tree comprises updating the combination predator confidence value subject to the combination hunter confidence value and the combination pedophile confidence value each exceeding the threshold confidence value; wherein the at least one combination entity confidence value exceeding the threshold confidence value comprises a combination predator confidence value indicative of a likelihood of a social interaction associated with the at least one entity comprising an adult sender person actively seeking a target minor person; wherein the plurality of combination entity confidence values comprises: a combination hunter confidence value indicative of a likelihood of the social interaction comprising the adult sender person actively seeking the target minor person; and a combination pedophile confidence value indicative of a likelihood of the social interaction having a sexual nature and comprising the adult sender person and the target minor person; and the combination pedophile confidence value each exceeding the threshold confidence value.
        However, Miron in view of Hildreth teaches the relationship tree comprises updating the combination predator confidence value subject to the combination hunter confidence value and the combination pedophile confidence value each exceeding the threshold confidence value; (Miron also teaches about element 60a-c of Fig. 13 and in Para. [0054] show the body parts of images, and further Hildreth teaches in Para.[0147] that the probability of the data being from the pedophile given a certain set of transitions); wherein the at least one combination entity confidence value exceeding the threshold confidence value comprises a combination predator confidence value indicative of a likelihood of a social interaction associated with the at least one entity comprising an adult sender person actively seeking a target minor person (Miron teaches in Para. [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in Para. [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in Para. [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested); 
       wherein the plurality of combination entity confidence values comprises: a combination hunter confidence value indicative of a likelihood of the social interaction comprising the adult sender person actively seeking the target minor person (Miron teaches in Para. [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and further teaches and further teaches in Para. [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested); and the combination pedophile confidence value each exceeding the threshold confidence value and further Hildreth teaches in Para.[0147] that the probability of the data being from the pedophile given a certain set of transitions).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hildreth by monitoring the pedophile grooming relationship ([0147]) into Patterson in view of Chow further in view of Miron invention. One would have been motivated to do in order to the pedophile conversations and data from teen chat conversations can be monitored efficiently.
Regarding claim 14.  
        Patterson in view of Chow further in view of Miron further teaches wherein the combination predator confidence value is updated according to the relationship tree at an additional other identified time (Patterson teaches in Para. [0047], Chow teaches in Para. [0013]-[0014] about the relationship tree and further Miron teaches in Para. [0114] and [0034); and 
        Miron in view of Hildreth also teaches wherein the combination hunter confidence value, and the combination pedophile confidence value are each updated to exceed the threshold confidence value at one or more additional other times in an additional other identified time interval preceding the additional other identified time (Miron teaches in ¶ [0039] that the message aggregator consider the conversation and to remove from the live conversation if exceeds a predetermined threshold and Hildreth also teaches in ¶ [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…, pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references”).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hildreth by monitoring the pedophile grooming relationship ([0147]) into Patterson in view of Chow further in view of Miron invention. One would have been motivated to do in order to all message content stays on monitored device ensuring the privacy of the respective user and further the system easily identifies inappropriate relationships between two parties, e.g. pedophile grooming relationships, gambling relationships, industrial espionage relationships and financial fraud relationships, and if necessary, notifies a third party of the relationship to allow action to be taken.
Response to Arguments
       Applicant arguments (Remarks, Pages 13-18) with respect to claims 1-16 and 18 have been considered and the arguments are moot because the arguments do not apply to a combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455